internal_revenue_service number release date index number 1397c ------------------------------------- ------------------------- ------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b07 plr-147079-10 date date re request for private_letter_ruling regarding sec_1397c re request for private_letter_ruling regarding sec_1397c taxpayer state state location year year year b c d e f g h i j k --------------------------------------------------- ------------- ------------ ------------------------ ------- ------- ------- ------- --------------- --------- ------------------------------ ------------------------------ -------------------------- --- --- ------------ ---- dear ------------------ this letter is in response to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling under sec_1397c of the internal_revenue_code plr-147079-10 facts taxpayer represents that the facts are as follows taxpayer is a c-corporation incorporated under the laws of state and is headquartered in location taxpayer produces and transmits sports programming in state taxpayer primarily provides live transmissions of b c and d sports and e games on television and the internet in year taxpayer was founded and began providing live transmissions of state c sports on the internet beginning in year taxpayer began providing sports programming on digital channels of several local television stations for broadcast to television viewers in state taxpayer pays each television station a fee for access and use of a 24-hour 7-day a week digital channel taxpayer has not acquired any licensing rights or ownership in these television stations taxpayer does not have any affiliation agreements with any cable operator to provide programming the local television stations on which taxpayer has purchased access and use of a digital channel have contracts with cable operators to retransmit the local television station’s programming to the cable operators for distribution to subscribers including taxpayer’s programming taxpayer is not a party to these contracts and does not share in any revenue the television stations receive from the cable operators including subscriber fees taxpayer also uploads its programming to satellite as a result a cable operator may pull down taxpayer’s programming from the satellite taxpayer does not receive any payment from the satellite or cable operators most of the sports programming produced by taxpayer is live sports events for which taxpayer obtains the rights to broadcast taxpayer also has acquired from the f the rights to broadcast certain of its g games taxpayer currently has one primary source_of_income and it is advertising revenue taxpayer’s advertising revenue is derived primarily from sales of local spot advertising and infomercial advertising taxpayer generally retains this advertising revenue however in some cases where taxpayer does not pay a fee for the right to broadcast a sports event the advertising revenue from that event is split between taxpayer and the party of the event for the year taxable_year taxpayer earned approximately h percent of its gross revenue from advertising for the current taxable_year taxpayer projects that it will earn approximately i percent of its gross revenue from advertising plr-147079-10 taxpayer currently does not receive any income including subscriber fees from the local television stations cable operators or satellite operators for taxpayer’s programming although taxpayer projects receiving dollar_figurej in license fees during its current taxable_year which is approximately k percent of its projected gross revenue for the current taxable_year there is not currently any licenses in place or contracts in place for license fees for prior taxable years taxpayer did not receive any income including subscriber fees from the local television stations cable operators or satellite operators for taxpayer’s programming ruling requested taxpayer requests that the service issue the following ruling the trade_or_business currently conducted by taxpayer does not constitute a trade_or_business consisting predominantly of the development or holding of intangibles for sale or license pursuant to sec_1397c for purposes of determining whether taxpayer’s trade_or_business is a qualified_business under sec_45d law and analysis sec_45d provides the rules for the new_markets_tax_credit for purposes of sec_45d the term qualified_business is defined in sec_45d as having the meaning given to such term by sec_1397c except that a in lieu of applying sec_1397c the rental of others of real_property located in any low-income_community is treated as a qualified_business if there are substantial improvements located on such property and b sec_1397c does not apply sec_1397c provides that except as otherwise provided in sec_1397c the term qualified_business means any trade_or_business sec_1397c provides that the term qualified_business shall not include any trade_or_business consisting predominantly of the development or holding of intangibles for sale or license taxpayer's trade_or_business is the production and transmission of sports programming which extensively involves the use of intangibles taxpayer acquires or creates intangibles eg licenses from third parties for the rights to broadcast their sports events and from its own self-created programming in the cases where taxpayer does not pay a fee for the right to broadcast the sports event but taxpayer splits the advertising revenue from that event with the party of the event we view the portion of the advertising revenue provided by taxpayer to the party to be in the nature of a license fee paid_by taxpayer for its right to broadcast the event plr-147079-10 currently taxpayer receives advertising revenue related to its sports programming or to infomercials for the year taxable_year taxpayer’s advertising revenue was at least percent of its gross revenue for the current taxable_year taxpayer estimates that its advertising revenue also will be at least percent of its projected gross revenue taxpayer currently does not receive any subscriber fees or other revenue from the local television stations cable operators or satellite operators for taxpayer’s programming while the local television stations on which taxpayer has purchased access and use of a digital channel may sell or otherwise exploit taxpayer’s programming to cable operators without taxpayer’s permission taxpayer is not a party to these contracts or arrangements between the local television stations and cable operators although taxpayer projects that it will receive license fees during the current taxable_year the projected amount of dollar_figurej is less than percent of taxpayer’s projected gross revenue for the current taxable_year accordingly taxpayer has demonstrated that its trade_or_business does not consist predominantly of developing or holding intangibles for sale or license conclusion based solely on the facts and representations submitted and the relevant law and analysis as set forth above we conclude that taxpayer’s trade_or_business of producing and transmitting sports programming as currently conducted by taxpayer does not constitute a trade_or_business consisting predominantly of the development or holding of intangibles for sale or license pursuant to sec_1397c except as set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether the requirements of the new_markets_tax_credit under sec_45d are satisfied whether taxpayer is a qualified active low- income community business under sec_45d or whether taxpayer satisfies sec_1397c as modified by sec_45d or sec_1397c in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director plr-147079-10 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
